Judgment entered December 20, 1956, unanimously modified in accordance with the decision in appeal [from order entered Dec. 18, 1956]. Order entered December 18, 1956, unanimously modified to limit the partial summary judgment to the amount of the disbursements, and otherwise affirmed, without costs. Order denying defendant’s motion for summary judgment unanimously affirmed. The issue as to the Statute of Frauds requires a denial of any summary recovery based on the contract. Furthermore, we are not willing to say on the papers for summary judgment whether plaintiffs’ claim comes within any exception to the general rule that the retainer of an attorney is terminable at will. Settle order on notice. Concur — Peek, P. J., Botein, Frank, Valente and McNally, JJ.